Citation Nr: 1756136	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-27 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a sinus condition, and if so whether service connection is warranted.

3.  Entitlement to service connection for blurred vision.

4.  Entitlement to service connection for arthritis of the back, knees, and fingers.

5.  Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for kidney failure as a result of VA treatment.

6.  Entitlement to special monthly compensation based on a need for the regular aid and attendance of another person.  



7.  Entitlement to special monthly compensation based on being housebound.  

8.  Entitlement to a total disability evaluation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to   the record.


A November 2014 rating decision deferred adjudication on claims for service connection for diabetes, dizzy spells, depression, emphysema/chronic obstructive pulmonary disease, headaches, and muscle spasms (back, forearms, and arches of feet).  These issues are REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issues of entitlement to service connection for sinus problems and blurred vision; entitlement to special monthly compensation based on a need for the regular aid and attendance of another person and/or being housebound; and entitlement to a total disability evaluation based upon individual unemployability (TDIU rating) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a June 2009 rating decision, the RO denied the Veteran's claim for service connection for a sinus condition. The Veteran did not appeal that decision or submit new and material evidence during the appeal period, and that decision is final. 

2. Some of the evidence received since the January 2009 denial is new and relates to unestablished facts necessary to substantiate the claim for service connection for a sinus disability. 

3.  The Veteran does not have a traumatic brain injury disability related to service.

4.  The Veteran's arthritis of the back, knees, and fingers was not manifested during service or within the first post service year, and is not otherwise related to service.

5.  The Veteran does not have kidney failure that was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment; nor was it the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for depression/anxiety. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for establishing service connection for traumatic brain injury have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for establishing service connection for arthritis of the back, knees, and fingers, have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for compensation pursuant to the provisions of 38 U.S.C. § 1151 for kidney failure as a result of VA treatment have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,    1 Vet. App. 49, 53 (1990).

I. New and Material Evidence

The Veteran was originally denied service connection for a sinus condition by a January 1997 rating decision.  The Veteran was notified of this decision by a letter that same month but did not appeal or submit relevant evidence during the appeal period.  The Veteran filed another claim for service connection for a sinus condition in May 2009.  The claim was denied in June 2009.  The Veteran was notified of this decision by a letter that same month but did not appeal or submit relevant evidence during the appeal period.  Both the 1997 and 2009 decisions are final.  38 U.S.C.     § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to          that claim. 38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to       agency decision makers. Material evidence means evidence that, by itself or     when considered with previous evidence of record, relates to an unestablished     fact necessary to substantiate the claim. New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new       and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence considered at the time of the January 2009 rating decision included service treatment records, VA treatment records, photographs, and lay statements.  The claim was denied because evidence linking the condition to service had not been submitted. 

The evidence received since that time includes VA treatment records, photographs with details, and hearing testimony.  During his hearing the Veteran testified as to his facial injury and how that impacted his sinuses.  He testified that he his sinus problems resulted from the facial injury.  As the threshold to reopen the claim is low, the Board finds that some of the evidence, when considered with the other evidence of record, at least triggers the need for a VA examination.  Id. 

Accordingly, the new evidence, when considered in conjunction with prior evidence, is sufficiently new and material, and the claim for service connection       is reopened. 

II. Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of    such service, such disease shall be presumed to have been incurred in service,    even though there is no evidence of such disease during the period of service.     This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

      A. Traumatic Brian Injury

In November 2010, the Veteran filed his present claim seeking service connection for a traumatic brain injury.  He attributes this condition to two inservice incidents in which the front of his face was struck, breaking his nose and knocking him out.  At his Board hearing, he testified that the first injury occurred when he was struck by a softball in 1973, and the second injury occurred when a knee struck his face while playing flag football in August or September 1974 while stationed at Fort Hood, Texas.

A July 15, 1974, treatment report noted the Veteran's complaints of dizziness         with prolonged marching or walking, without nausea, vomiting or blackouts. He     also reported occipital headaches which are relieved with aspirin and lying down.    The report concluded with an impression of post trauma syndrome resolving. The Veteran was placed on light duty for a period of two weeks. The Veteran's separation examination, performed on July 30, 1974, was silent as to any complaints of dizziness or headaches.  Physical examination at that time revealed a normal nose and normal neurological examination.  On December 5, 1974, the Veteran indicated that his medical condition had not changed since his prior examination in July 1974.

Given the Veteran's testimony and statements, the supporting lay statements that have been received, and the findings on his service treatment records, the Board accepts that the Veteran did suffer a facial injury during military.  Accordingly, the Board's decision herein shall focus on whether the Veteran currently has traumatic brain injury residuals related to his military service.

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for a traumatic brain injury.  Following a review of the Veteran's claims file and after conducting a physical examination of the Veteran,     a VA examiner in August 2011 concluded that no current traumatic brain injury    was found.  In support of this conclusion, the VA examiner noted that examination      and testing of the Veteran did not reveal evidence of any residual impairment in memory, judgment, social interaction, orientation, motor, visual-spatial orientation, neurobehavioral effects, or communication secondary to a traumatic brain injury.

Supporting the Veteran's claim is a November 2010 private physician's opinion    that it was "possible" that the Veteran incurred a mild traumatic brain injury   during service.  Given the speculative nature of the opinion, along with the     limited rationale offered in support of this conclusion, the Board finds this      opinion far less probative than the August 2011 VA examination findings.  

To the extent that the Veteran himself believes that he suffers from traumatic brain injury disability related to his military service, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  In this regard, a traumatic brain injury requires medical testing and expertise to diagnose.  Accordingly, his opinion as to whether he suffers from a traumatic brain injury disability is not competent medical evidence. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the most competent and probative evidence demonstrates that the Veteran does not suffer from residuals of a traumatic brain injury.  

As the most probative evidence is against a finding that the Veteran has suffered from a traumatic brain injury disability during the course of the claim, service connection for that condition is not warranted.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that the decision herein is limited in scope to service connection for a traumatic brain injury.  The Veteran has previously filed, and the RO has separately adjudicated, a claim seeking service connection for headaches.  Such claim is not before the Board.

In reaching the above conclusion, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

	B. Arthritis of the Back, Knees, and Fingers

The Veteran contends that he developed arthritis of the back, knees, and fingers, secondary to sleeping in cold tanks during his military service.  At his hearing before the Board, he testified that he first experienced pain in these joints soon    after his separation from military service.

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for arthritis of the back, knees, or fingers.  The Veteran served on active duty in the Army from December 1971 to December 1974. A review of his service treatment records was silent as to any complaints of or treatment for arthritis of the back, knees, or fingers.  A July 1974 physical examination listed his lumbar spine, upper and lower extremities as normal, and the Veteran indicated that his condition had remained unchanged at the time of his separation from military service in December 1974.  No treatment for arthritis of the back, knees, or fingers was shown to have occurred during service, or within the first post service year.  The Veteran has not claimed to have had ongoing joint pain in his back, knees, or fingers which began during his military service.  Moreover, the Veteran is not competent to link any joint pain which began after his military service to his having slept in the 
cold during his period of military service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Finally, the first documented treatment for arthritis in any of     these areas is not shown for more than two decades after his discharge from service.

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for arthritis of the back, knees, and fingers.  As there is no doubt to be resolved, service connection for arthritis of the back, knees, and fingers is not warranted.

II. Entitlement to Compensation Under 38 U.S.C. § 1151
for Kidney Failure

The Veteran is seeking compensation pursuant to the provisions of 38 U.S.C. § 1151 for kidney failure due to VA medical care.  Specifically, he contends that VA's prescribed use of the medication Ibuprofen caused or contributed to his kidney failure.

A veteran may be awarded compensation for additional disability, not the result of her willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment or examination, or 
(2) an event not reasonably foreseeable. 38 U.S.C. § 1151; 38 C.F.R. § 3.361. 

In determining whether additional disability exists, the Board will compare a Veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based with his physical condition subsequent thereto.  With regard to medical or surgical treatment, a veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b)(1), (2) (2017).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2017).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

The Veteran asserts that VA was negligent in prescribing him excessive Ibuprofen for joint pain (2400 milligrams per day), and that this subsequently caused or materially contributed to his kidney failure.  

In support of his claim, the Veteran submitted an internet article indicating that     the FDA had strengthened the warning labels on non-steroidal anti-inflammatory drugs (NSAIDs), Ibuprofen and Naproxen.  Specifically, the new warning states, "NSAIDs cause an increased risk of serious heart thrombotic events, including myocardial infarction and stroke, which can be fatal.  This risk may occur early       in treatment and may increase with duration of use."

Although the Veteran and his daughter indicated that they were notified that the Veteran's kidney failure was due to the dosage and length of time he was taking Ibuprofen, no such opinion is found in his medical records.  At very most, a July 2014 letter from the Veteran's private physician indicates that the Veteran should avoid the use of NSAIDs as these have the potential to worsen kidney function.

In July 2015, a VA medical opinion was obtained addressing the Veteran's contention that his having been prescribed Ibuprofen led to or aggravated his kidney failure.  Following a complete review of the Veteran's claims file, the VA examiner opined that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA medical staff.  In support of this conclusion, the VA examiner noted that a VA physician had recommended that the Veteran use Ibuprofen for pain associated with his sinusitis in October 2010, and that no further mention of Ibuprofen is found in the VA records.  The VA examiner also opined that there had been no permanent worsening of the Veteran's kidney function as a result of his VA treatment.  Specifically, the VA examiner noted that    the Veteran was shown to have chronic kidney disease dating back to January 2001, when he had microalbuminuria.  Shortly after his hospitalization in September 2012, the Veteran's private nephrologist rated his chronic kidney disease as stage III, and indicated that this was consistent with the Veteran's baseline for this condition.  At a subsequent visit in July 2014, the private nephrologist indicated that the Veteran's chronic kidney disease status had improved to stage II.

Based upon a longitudinal review of the record, the Board concludes that the Veteran's VA treatment, including VA prescribed use of Ibuprofen, did not proximately cause or contribute to his chronic kidney failure.
 
Although the Veteran contends that the Ibuprofen prescribed by VA caused or aggravated his chronic kidney failure, as a layperson, he is not competent to render a medical opinion on matters requiring medical expertise, to include the medical question of whether the Veteran has additional disability caused by VA negligence or fault or an event not reasonably foreseeable. See Jandreau v. Nicholson, 492   F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). Thus, the Board finds the opinion provided by the July 2015 VA reviewing physician to be of significantly greater probative value than the lay assertions. 

Acknowledgement is also given to the internet article indicating that Ibuprofen may increase the risk of serious heart thrombotic events, including myocardial infarction and stroke.  However, the medical statement and/or treatise evidence that is too generic and inconclusive as to the specific facts in a case is insufficient to establish causal link.  See Mattern v. West, 12 Vet. App. 222 (1999).

For the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim for compensation under the provisions of 38 U.S.C. § 1151.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for kidney failure is denied.  38 U.S.C. § 5107(b).


ORDER

New and material evidence having been submitted, the claim for service connection for a sinus condition is reopened, and to this extent only the appeal is granted. 

Service connection for traumatic brain injury is denied.

Service connection for arthritis of the back, knees, and fingers is denied.

Compensation under 38 U.S.C. § 1151 for kidney failure is denied.


REMAND
 
The Veteran is seeking service connection for sinus problems and blurred vision.  He attributes these conditions to two facial injuries during his military service.  He is also seeking entitlement to special monthly compensation based on a need for the regular aid and attendance of another person, and/or based on being housebound.  Finally, he is claiming entitlement to a TDIU rating.

A review of the Veteran's service treatment records revealed treatment for post trauma syndrome in July 1974.  Post service treatment records revealed current ongoing treatment for sinus problems, including sinusitis, and for blurry vision, including cataracts.

Under these circumstances, the Board finds that an examination must be conducted to appropriately address whether the Veteran's current sinus and blurry vision problems are related to his military service.  

The issues of entitlement to special monthly compensation based on a need for     the regular aid and attendance of another person, or based on being housebound; and entitlement to a TDIU rating are inextricably intertwined with the service connection issues being developed herein.  Accordingly, remand of these issues       is also required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available updated VA treatment records dated since August 2016  

2.  Schedule the Veteran for an examination to address    his claim for service connection for sinus problems.      The Veteran's claims file must be made available to       and reviewed by the examiner. All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of   the Veteran, the examiner must provide an opinion as       to whether it is at least as likely as not (a probability of    50 percent of greater) that the Veteran's current sinus condition arose in service or otherwise etiologically related to the Veteran's military service, including his    in-service facial injury in July 1974.   

A rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain  why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  Schedule the Veteran for an examination to address    his claim for service connection for blurry vision, including cataracts.  The Veteran's claims file must be made available to and reviewed by the examiner. All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of   the Veteran, the examiner must provide an opinion as       to whether it is at least as likely as not (a probability of    50 percent of greater) that the Veteran's current blurry vision, including cataracts, arose in service or otherwise etiologically related to the Veteran's military service, including his in-service facial injury in July 1974.   

A rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain  why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

4.  After completing the above actions, and any other development deemed necessary, the issues remaining      on appeal must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After      the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to    the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


